Exhibit 10(a)

 

 

 

QUIXOTE CORPORATION



as the Company

 

 

and

 

 

BUYERS,

as defined herein

 

 

SECURITIES PURCHASE AGREEMENT

 

 

Dated as of February 9, 2005

 

 

 

7% Convertible Senior Subordinated Notes due 2025



 

 

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 9,
2005, by and among Quixote Corporation, a Delaware corporation (the “Company”),
and the Buyers listed on the Schedule of Buyers attached hereto as Exhibit A
(individually, a “Buyer” and, collectively, the “Buyers”).

 

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

 

A.                                    In accordance with the terms and
conditions of this Agreement, the Company has agreed to issue and sell, and the
Buyers have severally agreed to purchase in the aggregate, Forty Million United
States Dollars ($40,000,000) principal amount of the Company’s 7% Convertible
Senior Subordinated Notes due 2025 (such Convertible Senior Notes, substantially
in the form attached as Exhibit A to the Indenture (as defined below), as such
form of Note may be amended, modified or supplemented from time to time in
accordance with the terms thereof, the “Notes”), which shall be convertible into
shares of the common stock, $0.012/3 par value per share (the “Common Stock”),
of the Company (as converted, the “Conversion Shares”). The Notes will be issued
pursuant to an Indenture, dated as of February 9, 2005 (the “Indenture”) by and
between the Company and LaSalle Bank National Association, as trustee (the
“Trustee”), substantially in the form attached hereto as Exhibit B.

 

B.                                    Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement substantially in the form attached hereto as
Exhibit D (as the same may be amended, modified or supplemented from time to
time in accordance with the terms thereof, the “Registration Rights Agreement”)
pursuant to which the Company has agreed to provide the Buyers with the benefit
of certain registration rights under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “Securities Act”) and
applicable state securities laws, on the terms and subject to the conditions set
forth therein.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

SECTION 1.                            Purchase and Sale of Notes.

 

(a)                                  Purchase of Notes.  Subject to the
satisfaction (or waiver, to the extent permitted by applicable law) of the
conditions set forth in Sections 6 and 7 of this Agreement, the Company shall
issue and sell to each Buyer, and each Buyer severally and not jointly agrees to
purchase from the Company, the respective principal amount of Notes set forth
opposite such Buyer’s name on the Schedule of Buyers attached hereto as
Exhibit A (the “Closing”).  The Company shall issue to each Buyer One Thousand
United States Dollars ($1,000) principal amount of the Notes for each One
Thousand United States Dollars ($1,000) tendered by each such Buyer.

 

(b)                                 The Closing.  The date and time of the
Closing (the “Closing Date”) shall be 10:00 a.m., Chicago, Illinois local time,
on February 9, 2005, subject to the satisfaction (or waiver, to the extent
permitted by applicable law) of the conditions set forth in Sections 6 and 7 of
this

 

--------------------------------------------------------------------------------


 

Agreement.  The Closing shall occur on the Closing Date at the offices of
Holland & Knight LLP, 131 South Dearborn Street, 30th Floor, Chicago, Illinois 
60603.

 

(c)                                  Form of Payment.  On the Closing Date, (i)
each Buyer shall pay the Company for the Notes to be issued and sold to such
Buyer on the Closing Date, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions attached hereto on
Schedule A, or through book-entry settlement procedures, as applicable, (ii) the
Company shall reimburse each Buyer for its reasonable expenses to the extent
required by Section 4(i) of this Agreement, and (iii) the Company shall issue to
each Buyer properly authenticated Notes (in the denominations of not less than
One Thousand United States Dollars ($1,000) as such Buyer shall reasonably
request) representing the principal amount of Notes which such Buyer is then
purchasing hereunder, duly executed on behalf of the Company and registered in
the name of such Buyer, provided, that Notes eligible for services through The
Depository Trust Company (“DTC”) shall be issued, countersigned, registered and
delivered in global certificate form through the facilities at DTC in such names
and denominations as each Buyer shall specify.

 

SECTION 2.                            Buyer’s Representations and Warranties. 
Each Buyer represents and warrants to the Company with respect to only itself
that as of the date hereof:

 

(a)                                  Investment Purpose.  Such Buyer is
acquiring the Notes for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted from registration under
the Securities Act; provided, however, that by making the representations
herein, such Buyer does not agree to hold any of the Notes or the shares of
Common Stock issued upon conversion of the Notes, including any Additional
Shares (as defined in the Indenture) and shares of Common Stock issued in
payment of the Company Conversion Provisional Payment (as defined in the
Indenture) (collectively, the “Conversion Shares” and, together with the Notes,
the “Securities”) for any minimum or other specific term and reserves the right
to dispose of the Securities at any time; provided, further, that such
disposition shall be in accordance with or pursuant to a registration statement
or an exemption under the Securities Act.

 

(b)                                 Accredited Investor and Qualified
Institutional Buyer Status.  Such Buyer is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D under the Securities Act and a
“qualified institutional buyer” as that term is defined in Rule 144A(a) under
the Securities Act as of the date of this Agreement and was not organized for
the specific purpose of acquiring the Securities.

 

(c)                                  Reliance on Exemptions.  Such Buyer
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of the United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer set
forth herein and in the applicable Note in order to determine the availability
of such exemptions and the eligibility of such Buyer to acquire the Securities.

 

(d)                                 Information.  Such Buyer believes it (i) has
been furnished with or believes it has had full access to all of the information
that it considers necessary or appropriate for deciding

 

2

--------------------------------------------------------------------------------


 

whether to purchase the Securities, including all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by such Buyer,
including a copy of the Confidential Private Placement Memorandum, (ii) has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the Offering, (iii) can bear the economic risk of a
total loss of its investment in the Securities and (iv) has such knowledge and
experience in business and financial matters so as to enable it to understand
the risks of and form an investment decision with respect to its investment in
the Securities. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall limit, modify, amend or affect the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and the Buyer’s right to rely thereon.

 

(e)                                  No Governmental Review.  Such Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

(f)                                    Transfer or Resale.  Such Buyer
understands that, except as provided in the Registration Rights Agreement, the
Securities have not been registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
without registration under the Securities Act or an exemption therefrom and
that, in the absence of an effective registration statement under the Securities
Act, such Securities may only be sold under certain circumstances as set forth
in the Securities Act.  In that connection, such Buyer is aware of Rule 144
under the Securities Act and the restrictions imposed thereby.

 

(g)                                 Legends.

 

(1)                                  Such Buyer understands that, until the
expiration of the holding period applicable to sales thereof under Rule 144(k)
(or any successor provision), any certificate evidencing such Notes (and all
securities issued in exchange therefor or in substitution thereof, other than
Common Stock, if any, issued upon conversion thereof), which shall bear the
legend set forth in Section 2(g)(2) of this Agreement, if applicable) shall bear
a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION THEREFROM.  THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

 

3

--------------------------------------------------------------------------------


 

The Company may place the following legend on any Note, as appropriate, held by
or transferred to an “affiliate” (as defined in Rule 501(b) of Regulation D
under the Securities Act) of the Company:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT.

 

The legends set forth above shall be removed and the Company shall issue a new
Note, as appropriate, of like tenor and aggregate principal amount or number of
shares, as appropriate, and which shall not bear the restrictive legends
required by this Section 2(g)(1), (i) if such Notes are registered for resale
under the Securities Act and are transferred or sold pursuant to such
registration, (ii) if, in connection with a sale transaction, such holder
provides the Company with an opinion of counsel reasonably acceptable to the
Company to the effect that such sale, assignment or transfer of the Notes may be
made without registration under the Securities Act, or (iii) upon expiration of
the two-year period under Rule 144(k) of the Securities Act (or any successor
rule) if the holder of the Securities has not been an “affiliate” (as defined in
Rule 501(b) of Regulation D under the Securities Act) during the preceding three
(3) months.

 

(2)                                  Such Buyer understands that any stock
certificate representing Conversion Shares shall bear a legend in substantially
the following form (unless (i) such Conversion Shares have been transferred or
sold pursuant to an effective registration statement, (ii) such Conversion
Shares, as appropriate, have been transferred or sold pursuant to the exemption
from registration provided by Rule 144 under the Securities Act, (iii) such
Conversion Shares, as appropriate, may be transferred pursuant to Rule 144(k)
under the Securities Act, or (iv) unless otherwise agreed by the Company in
writing with written notice to the transfer agent):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION THEREFROM.  THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

 

The Company may instruct the transfer agent to place the following legend on any
certificate evidencing shares of Common Stock held by or transferred to an
“affiliate” (as defined in Rule 501(b) of Regulation D under the Securities Act)
of the Company:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR

 

4

--------------------------------------------------------------------------------


 

PURPOSES OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY BE SOLD ONLY IN COMPLIANCE WITH RULE 144,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO A VALID EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

 

The legends set forth above shall be removed and the Company shall issue the
relevant Securities without such legends to the holder of the Securities upon
which it is stamped, (i) if such Securities are registered for resale under the
Securities Act and are transferred or sold pursuant to such registration, (ii)
if, in connection with a sale transaction, such holder provides the Company with
an opinion of counsel reasonably acceptable to the Company to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the Securities Act, or (iii) upon expiration of the two-year
period under Rule 144(k) of the Securities Act (or any successor rule) if the
holder of the Securities has not been an “affiliate” (as defined in Rule 501(b)
of Regulation D under the Securities Act) during the preceding three (3) months.

 

(3)                                  Such Buyer understands that, in the event
Rule 144(k) as promulgated under the Securities Act (or any successor rule) is
amended to change the two-year or three-month periods under Rule 144(k) (or the
corresponding periods under any successor rule), (i) each reference in Sections
2(g)(1) and 2(g)(2) of this Agreement to “two (2) years” or the “two-year
period” and to “three (3) months” shall be deemed for all purposes of this
Agreement to be references to such changed period or periods, and (ii) all
corresponding references in the Notes shall be deemed for all purposes to be
references to the changed period or periods, provided that such changes shall
not become effective if they are otherwise prohibited by, or would otherwise
cause a violation of, the then-applicable federal securities laws.

 

(h)                                 Authorization; Enforcement; Validity.  This
Agreement and the Registration Rights Agreement have been duly and validly
authorized, executed and delivered on behalf of such Buyer and are valid and
binding agreements of such Buyer enforceable against such Buyer in accordance
with their terms, subject as to enforceability to general principles of equity
and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(i)                                     Residency.  Such Buyer is a resident of
that country or state specified in its address on the Schedule of Buyers
attached hereto as Exhibit A.

 

(j)                                     No Conflicts.  The execution and
performance of this Agreement and the Registration Rights Agreement do not
conflict with any agreement to which such Buyer is a party or is bound thereby,
any court order or judgment addressed to such Buyer, or the constituent
documents of such Buyer, except for those conflicts that would not, individually
or in the aggregate, have an adverse effect on the Buyer’s authority or ability
to perform its obligations under this Agreement or the Registration Rights
Agreement.

 

(k)                                  Conversion Limitation. (A) Subject to
Buyer’s election on the signature pages hereto to be governed by this
Section 2(k)(A), each Buyer hereby agrees that in no event will it convert,

 

5

--------------------------------------------------------------------------------


 

and the Company will not honor any conversion request presented to it that
requests the conversion of, any of the Notes in excess of the number of such
Notes, upon the conversion of which (x) the number of shares of Common Stock
beneficially owned by such Buyer (other than the shares which would otherwise be
deemed beneficially owned except for being subject to a limitation on conversion
analogous to the limitation contained in this Section 2(k)(A)) plus (y) the
number of shares of Common Stock issuable upon the conversion of such Notes,
would be equal to or exceed 9.99% of the number of shares of Common Stock then
issued and outstanding (after giving effect to such conversion), it being the
intent of the Company and the Buyers that no Buyer electing to be governed by
this Section 2(k)(A) be deemed at any time to have the power to vote or dispose
of greater than 9.99% of the number of shares of Common Stock issued and
outstanding.  As used herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”).  To the extent that the limitation contained in this Section 2(k)(A)
applies (and without limiting any rights the Company may otherwise have), the
Company may rely on the Buyer’s determination of whether the Notes are
convertible pursuant to the terms hereof, the Company having no obligation
whatsoever to verify or confirm the accuracy of such determination, and the
submission of the Conversion Notice (as that term is defined in the Note) by the
Buyer shall be deemed to be the Buyer’s representation that the Notes specified
therein are convertible or exercisable pursuant to the terms hereof.  Nothing
contained herein shall be deemed to restrict the right of a Buyer to convert the
Notes at such time as the conversion thereof will not violate the provisions of
this Section 2(k)(A).  By written notice to the Company, the Buyer may increase
or decrease the maximum percentage stated in this paragraph to any other
percentage not in excess of 19.99% specified in such notice; provided that (i)
any such increase will not be effective until the sixty-first (61st) day after
such notice is delivered to the Company, and (ii) any such increase or decrease
will apply only to the Buyer and not to any other holder of Notes.
Notwithstanding anything to the contrary, this Section shall not apply to a
Buyer unless the Buyer has elected to be governed by this Section by so
indicating on the signature page.

 

(B) Subject to Buyer’s election on the signature pages hereto to be governed by
this Section 2(k)(B), each Buyer hereby agrees that in no event will it convert,
and the Company will not honor any conversion request presented to it that
requests the conversion of, any of the Notes in excess of the number of such
Notes, upon the conversion of which (x) the number of shares of Common Stock
beneficially owned by such Buyer (other than the shares which would otherwise be
deemed beneficially owned except for being subject to a limitation on conversion
analogous to the limitation contained in this Section 2(k)(B)) plus (y) the
number of shares of Common Stock issuable upon the conversion of such Notes,
would be equal to or exceed 4.99% of the number of shares of Common Stock then
issued and outstanding (after giving effect to such conversion), it being the
intent of the Company and the Buyers that no Buyer electing to be governed by
this Section 2(k)(B) be deemed at any time to have the power to vote or dispose
of greater than 4.99% of the number of shares of Common Stock issued and
outstanding.  As used herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act.  To the extent that the
limitation contained in this Section 2(k)(B) applies (and without limiting any
rights the Company may otherwise have), the Company may rely on the Buyer’s
determination of whether the Notes are convertible pursuant to the terms hereof,
the Company having no obligation whatsoever to verify or confirm the accuracy of
such determination, and the submission of the Conversion Notice (as that term is
defined in the Note)

 

6

--------------------------------------------------------------------------------


 

by the Buyer shall be deemed to be the Buyer’s representation that the Notes
specified therein are convertible or exercisable pursuant to the terms hereof. 
Nothing contained herein shall be deemed to restrict the right of a Buyer to
convert the Notes at such time as the conversion thereof will not violate the
provisions of this Section 2(k)(B).  By written notice to the Company, the Buyer
may increase or decrease the maximum percentage stated in this paragraph to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Buyer and not to any other holder of Notes.
Notwithstanding anything to the contrary, this Section shall not apply to a
Buyer unless the Buyer has elected to be governed by this Section by so
indicating on the signature page.

 

(l)                                     Additional Acknowledgement.  Each Buyer
acknowledges that it has independently evaluated the merits of the transactions
contemplated by this Agreement, the Indenture, the Notes and the Registration
Rights Agreement, that it has independently determined to enter into the
transactions contemplated hereby and thereby, that it is not relying on any
advice from or evaluation by any other Buyer, and that it is not acting in
concert with any other Buyer in purchasing the Securities offered hereunder.
 The Buyers have not taken any actions that would cause such Buyers to be deemed
as members of a “group” for purposes of Section 13(d) of the Exchange Act, and
the Company has no knowledge of any actions by the Buyers that would be
inconsistent with this representation.

 

The Buyer’s representations and warranties made in this Section 2 are made
solely for the purpose of permitting the Company to make a determination that
the offer and sale of the Notes pursuant to this Agreement complies with
applicable U.S. federal and state securities laws and not for any other
purpose.  Accordingly, the Company shall not rely on such representations and
warranties for any other purpose.

 

SECTION 3.                            Representations and Warranties of the
Company.  The Company represents and warrants to each of the Placement Agents
and each of the Buyers that as of the date hereof:

 

(a)                                  Organization and Qualification.  The
Company and its Subsidiaries (as defined below) are corporations, partnerships
or limited liability companies duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated or
organized, and have the requisite corporate, limited liability company or
partnership power and authorization to own their properties and to carry on
their business as now being conducted.  Copies of the Company’s Certificate of
Incorporation and Bylaws, and all amendments thereto, have been filed as
exhibits to the Company’s SEC Documents (as defined in Section 3(f) of this
Agreement), are in full effect and have not been modified.  Each of the Company
and its Subsidiaries is duly qualified as a foreign corporation, partnership or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted and proposed to be conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect.  As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, operations, results of operations or condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
(ii) the transactions contemplated hereby or by the agreements and instruments
to be

 

7

--------------------------------------------------------------------------------


 

entered into in connection herewith, or (iii) the authority or ability of the
Company to perform its obligations under the Transaction Documents (as defined
below). “Subsidiary” means any entity in which the Company, directly or
indirectly, owns or controls a majority of the ordinary voting power, capital
stock or other equity or similar interests.  The Company’s “Subsidiaries” are
set forth on Schedule 3(a), and the Company’s “Significant Subsidiaries” are
separately identified on that Schedule.

 

(b)                                 Authorization; Enforcement; Validity.  The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Indenture, the Notes, the
Registration Rights Agreement, the Irrevocable Transfer Agent Instructions (as
defined in Section 5 of this Agreement) and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the “Transaction Documents”), and to issue and
sell the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance and repayment of the Notes, the
reservation for issuance and the issuance of the Conversion Shares issuable upon
conversion thereof and the registration for resale of the Registrable Securities
(as such term is defined in the Registration Rights Agreement), have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required of the Company’s Board of Directors or shareholders. 
The Transaction Documents have been duly executed and delivered by the Company. 
The Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
(i) as rights to indemnification and contribution may be limited by federal or
state securities laws and policies underlying such laws and (ii) as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

(c)                                  Capitalization.  Except for any shares
issuable upon exercise of options issued pursuant to employee benefit plans
disclosed in the Company’s SEC Documents, the capitalization of the Company is
as described in the Company’s SEC Documents. All of the Company’s outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable and were issued in accordance with applicable federal and
state securities laws. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed for trading on The NASDAQ
National Market (the “Principal Market”).  No shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights and there are
no securities or instruments to which the Company is a party containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement. Except for rights created
pursuant to the Transaction Documents and as set forth in the SEC Documents, (i)
no shares of the Company’s capital stock are subject to any liens or
encumbrances created by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of

 

8

--------------------------------------------------------------------------------


 

capital stock of the Company or any of its Subsidiaries (other than any such
options, warrants, scrip, rights, calls, commitments, securities, understandings
and arrangement outstanding under plans disclosed in the SEC Documents); (iii)
there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound other than the senior credit facility under
that certain Credit Agreement dated as of May 16, 2003 among the Company, and
the Northern Trust Company, LaSalle National Bank, Harris Trust and Savings Bank
and National City Bank of Michigan/Illinois, as lenders (the “Senior Facility
Lenders”), together with the documents now or hereafter related thereto
(including without limitation, any guarantee agreements and any security
documents), in each case as such agreements may be amended (including any
amendment and restatement thereof), supplemented or otherwise modified from time
to time, including any agreement extending the maturity of, refinancing,
replacing, increasing the amount of, or otherwise restructuring all or any
portion of the indebtedness under such agreement or any successor or replacement
agreement and whether by the same or any other agent, lender or group of lenders
(or other institutions)(the “Senior Facility”); (iv) there are no amounts
outstanding under, and there will be no amounts due upon termination of, any
credit agreement or credit facility other than the Senior Facility; (v) there
are no financing statements securing obligations in any amounts greater than
Fifty Thousand United States Dollars ($50,000), singly, or Two Hundred Fifty
Thousand United States Dollars ($250,000) in the aggregate, filed in connection
with the Company or any of its Subsidiaries other than in connection with the
Senior Facility; (vi) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its securities under the Securities Act; (vii) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (viii) the Company does not have any stock appreciation
rights or “phantom” stock plans or agreements or any similar plan or agreement;
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect on the Company and
its Subsidiaries taken as a whole; and (x) the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any person or entity the right to purchase any equity interest in
the Company upon the occurrence of certain events.

 

(d)                                 Issuance of Securities.  The Securities are
duly authorized and, upon issuance in accordance with the terms of the
applicable Transaction Documents, shall be (i) validly issued, fully paid and
non-assessable and (ii) free from all taxes, liens and charges with respect to
the issuance thereof, other than any liens or encumbrances created by or imposed
by the Buyers, and shall not be subject to preemptive rights or other similar
rights of shareholders of the Company.  As of the Closing, at least 1,621,622
shares of Common Stock (subject to adjustment pursuant to the Company’s covenant
set forth in Section 4(e) of this Agreement) will have been duly authorized and
reserved for issuance upon conversion of the Notes.  Upon conversion or issuance
in accordance with the terms of the Notes, the Conversion Shares will be validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue

 

9

--------------------------------------------------------------------------------


 

thereof, other than any liens or encumbrances created by or imposed by the
Buyers, with the holders being entitled to all rights accorded to a holder of
Common Stock.  Subject to the accuracy of the representations and warranties of
each of the Buyers in this Agreement, the issuance by the Company of the
Securities is exempt from registration under the Securities Act and applicable
state securities laws.

 

(e)                                  No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes and the reservation for issuance
and issuance of the Conversion Shares) will not (i) result in a violation of the
Company’s Certificate of Incorporation or Bylaws; (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, except
for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as could not reasonably result, individually or in
the aggregate, have a Material Adverse Effect; or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.  Neither the Company nor any of its Subsidiaries is in violation of
any material term of or in default under its Certificate of Incorporation,
Bylaws or their organizational charter or bylaws, respectively.  Neither the
Company nor any of its Subsidiaries is in violation of any term of or in default
under any contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except where such violations and defaults would not
result, either individually or in the aggregate, in a Material Adverse Effect. 
The business of the Company and its Subsidiaries is not being conducted in
violation of any law, ordinance or regulation of any governmental entity, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.  Except as specifically contemplated by this
Agreement, as required under the Securities Act or as required by Blue Sky
filings (but only to the extent that such filings may be made after the
Closing), the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency or other person or entity in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof and copies of such consents, authorizations, orders, filings and
registrations have been delivered to the Buyers.  The Company is not in
violation of the listing requirements of the Principal Market, and has no actual
knowledge of any facts which could reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future.  The Company
and its Subsidiaries are not in violation of any covenants or other terms of its
outstanding indebtedness for borrowed money, which could reasonably be expected
to have a Material Adverse Effect.  The Company and its Subsidiaries are
currently unaware of any facts or circumstances which might give rise to any of
the foregoing events set forth in this paragraph.

 

10

--------------------------------------------------------------------------------


 

(f)                                    SEC Documents; Financial Statements. 
Since July 1, 2001, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to or on the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  As of the date of filing of
such SEC Documents, each such SEC Document, as it may have been subsequently
amended by filings made by the Company with the Commission prior to the date
hereof, complied in all material respects with the requirements of the Exchange
Act applicable to such SEC Document and did not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they are or
were made, not misleading.  As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and published
rules and regulations of the Commission with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied in the United States (“GAAP”), during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements), correspond to the books and records of the Company and
fairly present in all material respects the financial position of the Company
and its Subsidiaries as of the dates thereof and the results of operations and
cash flows for the periods then ended.  Grant Thornton LLP are independent
public accountants as required by the Exchange Act.  The Company is not aware of
any issues raised by the Commission with respect to any of the SEC Documents
that have not been resolved in the ordinary course of review.  No other written
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
or were made, not misleading.  The Company satisfies the requirements for use of
Form S-3 for registration of the resale of the Registrable Securities and does
not have any knowledge or reason to believe that it does not satisfy such
requirements or have any knowledge of any fact which would reasonably result in
its not satisfying such requirements.  The Company is not required to file and
will not be required to file, any agreement, note, lease, mortgage, deed or
other instrument entered into prior to the date hereof and to which the Company
is a party or by which the Company is bound which has not been previously filed
as an exhibit to its reports filed with the Commission under the Exchange Act,
except for those Transaction Documents required to be filed upon execution and
delivery, and the Fourth Amendment to the Senior Facility.  Except for the
issuance of the Notes contemplated by this Agreement, no event, liability,
development or circumstance has occurred or exists, or is currently contemplated
to occur, with respect to the Company or its Subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws and
which has not been publicly disclosed.  The Company has no reason to believe
that its independent auditors will withhold their consent to the inclusion of
their audit opinion concerning the Company’s financial statements which shall be
included in the Registration Statement (as such term is defined in the
Registration Rights Agreement).

 

11

--------------------------------------------------------------------------------


 

(g)                                 Absence of Litigation.  Except as disclosed
in the section titled “Legal Proceedings” in the Company’s Annual Report on Form
10-K for the fiscal year ended June 30, 2004, there is no action, suit,
proceeding, inquiry or investigation (“Material Litigation”) before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened in writing against the Company or any of its Subsidiaries or any of
the Company’s or the Subsidiaries’ officers or directors in their capacities as
such that would have a Material Adverse Effect.  The Company believes it has set
aside on its books provisions reasonably adequate for the payment of all
judgments, damages, costs, and expenses arising out of its pending Material
Litigation and has appropriately accounted for such reserves under GAAP.

 

(h)                                 No Integrated Offering.  Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act or any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated, nor will the Company or any
of its Subsidiaries take any action or steps that would cause the offering of
the Securities to be integrated with other offerings.

 

(i)                                     Intellectual Property Rights.  The
Company and its Subsidiaries own, possess, license or can acquire or make use of
on reasonable terms, adequate rights or licenses to use all trademarks, trade
names, trade dress, service marks, service mark registrations, service names,
patents, patent rights, copyrights, inventions, technology licenses, approvals,
governmental authorizations, trade secrets, and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted and as currently contemplated to be
conducted by them as described in the SEC Documents, except where the failure to
currently own or possess Intellectual Property would not have a Material Adverse
Effect.  The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property rights
of others, or of any development of similar or identical trade secrets or
technical information by others that would have a material adverse effect. 
There is no claim, action or proceeding being made by the Company or its
Subsidiaries regarding the Intellectual Property rights of the Company or its
Subsidiaries or to the Company’s knowledge, brought or currently threatened
against the Company or its Subsidiaries regarding the Intellectual Property
rights of or the use of any Intellectual Property by the Company or its
Subsidiaries of any third party that, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect.

 

(j)                                     Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are commensurate with
similarly situated companies engaged in similar businesses as the Company and
its Subsidiaries.

 

(k)                                  Regulatory Permits.  The Company and its
Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted

 

12

--------------------------------------------------------------------------------


 

(the “Permits”), except where the failure to possess such Permits would not have
a Material Adverse Effect, and neither the Company nor any of its Subsidiaries
has received any written notice of proceedings relating to the revocation or
material modification of any such Permit.

 

(l)                                     Tax Status.  The Company and each of its
Subsidiaries (i) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject and all such tax returns are accurate and complete in all material
respects, (ii) has paid all taxes and other governmental assessments and charges
due with respect to the periods covered by such returns, reports and
declarations, except those being contested in good faith and for which the
Company has made appropriate reserves on its books in accordance with GAAP, and
(iii) has paid or set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations (referred to in clause (i) above) apply. 
Except as disclosed in the SEC Documents, there are no unpaid taxes or
assessments for tax deficiencies that are individually or in the aggregate
material in amount claimed to be due by the taxing authority of any
jurisdiction, and the Company knows of no basis for any such claim, and there
are no audits in progress with respect to any tax returns, no extension of time
is in force with respect to any date on which any tax return was or is to be
filed (except for extensions of federal and state tax returns due June 30, 2004
made in the ordinary course of business), and no waiver or agreement is in force
for the extension of time for the assessment or payment of any tax.  Except as
disclosed in the SEC Documents, all provisions for tax liabilities of the
Company and each of its Subsidiaries have been disclosed in the Company’s
financial statements and made in accordance with GAAP consistently applied, and
all liabilities for taxes of the Company and each of its Subsidiaries
attributable to periods prior to or ending on the Closing Date have been
adequately disclosed in the Company’s financial statements.

 

(m)                               Application of Takeover Protections.  The
Company and its Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
the laws of the state of its incorporation or the laws of any other state which
is applicable to the Buyers as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyers’ ownership, voting or disposition of the Securities.

 

(n)                                 Foreign Corrupt Practices.  Neither the
Company nor any of its Subsidiaries, nor, to the Company’s knowledge, any
director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of his actions for, or on behalf
of, the Company or any Subsidiary used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the United States Foreign Corrupt Practices Act
of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(o)                                 Confidential Private Placement Memorandum.
The information supplied by the Company for inclusion or incorporation by
reference in the Confidential Private Placement Memorandum dated as of
February 9, 2005 (the “Confidential Private Placement

 

13

--------------------------------------------------------------------------------


 

Memorandum”) in connection with the Offering does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.  If, at any time prior
to the Closing Date, any event with respect to the Company shall occur which is
required to be described in the Confidential Private Placement Memorandum, such
event shall be so described, and an appropriate amendment or supplement shall be
prepared by the Company.

 

(p)                                 Transactions With Affiliates.  Other than
the grant of stock options granted pursuant to the Company’s employee benefit
plans, none of the officers, directors or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than in connection with the provision of services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner, such that the transaction would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

 

(q)                                 Brokers and Finders.  Except for fees
payable to the Placement Agents as placement agents, no brokers, finders or
financial advisory fees or commissions will be payable by the Company with
respect to the transactions contemplated by this Agreement.

 

(r)                                    Absence of Certain Changes.  Except as
disclosed in the SEC Documents available on the EDGAR system, since June 30,
2004, there has been no change or development that has had or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(s)                                  No Material Non-Public Information.  Except
for the issuance of the Securities and the transactions contemplated by this
Agreement and the Company’s intended use of the net proceeds from the sale of
the Notes (which such information shall be fully disclosed in the Current Report
on Form 8-K filed pursuant to Section 4(g)(1) hereof), the Company has not
provided the Buyers with, and the Confidential Private Placement Memorandum does
not contain, material non-public information.

 

(t)                                    Acknowledgment Regarding Buyer’s Purchase
of Securities.  The Company acknowledges and agrees that each Buyer is acting
solely in the capacity of arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and that no Buyer
is (i) an officer or director of the Company, (ii) an “affiliate” of the Company
(as defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the Common Stock (as defined for purposes of Rule
13d-3 of the Exchange Act).  The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase

 

14

--------------------------------------------------------------------------------


 

of the Securities.  The Company further represents to each Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.  The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

(u)                                 Dilutive Effect.  The Company understands
and acknowledges that the number of Conversion Shares issuable upon conversion
of the Notes will increase in certain circumstances.  The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Notes in accordance with this Agreement, the Indenture and the Notes is, in
each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other shareholders of the
Company.

 

(v)                                 Insolvency.  The Company has not taken any
steps to seek protection pursuant to any bankruptcy law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so.  The Company is not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at each Closing, will not be Insolvent (as defined below).  For purposes of this
Section 3(v), “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
debt, (ii) the Company is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) the Company intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) the Company
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

(w)                               Employee Relations.

 

(1)                                  Except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company.  No executive
officer of the Company, to the knowledge of the Company, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

 

(2)                                  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

15

--------------------------------------------------------------------------------


 

(x)                                   Title.  The Company and its Subsidiaries
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except as provided in the SEC Documents or the
Senior Facility and except for such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries.  Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and facilities by the Company and its Subsidiaries.

 

(y)                                 Environmental Laws.  The Company and its
Subsidiaries (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(z)                                   Subsidiary Rights.  The Company or one of
its Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

(aa)                            Internal Accounting Controls.  The Company and
each of its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.

 

(bb)                          Sarbanes-Oxley Act.  The Company is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective with respect to the Company

 

16

--------------------------------------------------------------------------------


 

as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective with respect to the Company
as of the date hereof, except where such noncompliance would not have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 4.                            Covenants.

 

(a)                                  Obligations. Each party shall use
commercially reasonable efforts to timely satisfy each of the conditions to be
satisfied by it as provided in Sections 6 and 7 of this Agreement.

 

(b)                                 Form D and Blue Sky. The Company agrees to
file timely a Form D with the Commission with respect to the Securities as
required under Regulation D and to provide, upon request, a copy thereof to each
Buyer.  The Company shall, on or before the Closing Date, take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), in those jurisdictions identified by the Buyers and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date. The Company shall make all timely filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date. 
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(b).

 

(c)                                  Reporting Status. With a view to making
available to the Investors (as that term is defined in the Registration Rights
Agreement) the benefits of Rule 144 promulgated under the Securities Act or any
similar rule or regulation of the Commission that may at any time permit the
Investors to sell securities of the Company to the public without registration
(“Rule 144”), the Company shall:  (i) make and keep public information
available, as those terms are understood and defined in Rule 144; (2) file with
the Commission in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and (3) furnish to
each Investor, so long as such Investor owns Registrable Securities (the
“Reporting Period”), promptly upon request, (A) a written statement by the
Company, if true, that it has complied with the applicable reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (B) a copy of
the most recent annual or quarterly report of the Company and copies of such
other reports and documents so filed by the Company, (C) the information
required by Rule 144A(d)(4) (or any successor rule) under the Securities Act,
and (D) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

(d)                                 Use of Proceeds.  The Company intends to use
the net proceeds from the sale of the Notes as described in the Confidential
Private Placement Memorandum.

 

(e)                                  Reservation of Shares. The Company shall
take all actions necessary to at all times have authorized, and reserved for the
purpose of issuance, no less than one hundred five percent (105%) of the number
of shares of Common Stock (the “Reservation Amount”) needed to provide for the
issuance of the Conversion Shares upon conversion of all of the Notes without
regard to any limitations on conversions.

 

17

--------------------------------------------------------------------------------


 

(f)                                    Listing. The Company shall use its best
efforts to promptly secure the listing of all of the Conversion Shares upon each
national securities exchange and automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and, shall maintain, so long as any other shares of Common Stock shall be so
listed, such listing of all Conversion Shares from time to time issuable under
the terms of the Transaction Documents.  So long as any Securities are
outstanding, the Company shall maintain the Common Stock’s authorization for
quotation or listing on The New York Stock Exchange, Inc. (the “NYSE”), the
American Stock Exchange, Inc. (“AMEX”) or The Nasdaq National Market or SmallCap
Market (“NASDAQ”) (each, an “Eligible Market”).  A The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 4(f).

 

(g)                                 Filing of Form 8-K.  On or before 8:30 a.m.,
New York Time, on the Business Day following the Closing Date, the Company shall
issue a press release announcing the transactions contemplated hereby.  The
Company shall use reasonable best efforts within one Business Day after the
public announcement of the transactions contemplated hereby to file (1) a
Current Report on Form 8-K with the Commission furnishing as an exhibit to such
Current Report on Form 8-K the press release announcing the signing of this
Agreement after the issuance of such press release, and (2) a Current Report on
Form 8-K with the Commission describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K (i) this Agreement and the Exhibits hereto, (ii) the
form of Note, (iii) the Registration Rights Agreement, and (iv) the form of
Indenture, each in the form required by the Exchange Act; provided, however,
that the signature pages and all references to the names of the Buyers shall be
redacted from the Transaction Documents filed as exhibits to such Current Report
on Form 8-K and in any press release filed in connection with the transactions
contemplated hereby.  “Business Day” means any day other than Saturday, Sunday
or other day on which commercial banks in the City of New York are required by
law to remain closed.

 

(h)                                 Stockholder Approval. In the event that
Stockholder Approval is required pursuant to the rules of the Principal Market
for the issuance of a number of Conversion Shares greater in the aggregate than
19.99% of the number of shares of Common Stock outstanding immediately prior to
the Closing Date (the “19.99% Rule”), the Company shall provide each stockholder
entitled to vote at the next meeting of stockholders of the Company, which
meeting shall occur on or before ninety (90) days from the date of such
determination (the “Stockholders Meeting Deadline”), a proxy statement, which
has been previously reviewed by Piper Jaffray, the Buyers and a counsel of their
choice, soliciting each such stockholder’s affirmative vote at such stockholder
meeting for approval of the Company’s issuance of all of the Securities as
described in the Transaction Documents in accordance with applicable law and the
rules and regulations of the Principal Market (such affirmative approval being
referred to herein as the “Stockholder Approval”), and the Company shall solicit
its stockholders’ approval of such issuance of the Securities.

 

(i)                                     Expenses. Subject to Section 9(n) of
this Agreement, at the Closing, the Company shall reimburse the Buyers for the
Buyers’ reasonable, documented, out-of-pocket expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement, up to
a maximum of $30,000 to Schulte Roth & Zabel LLP, which amount shall be withheld
by Kings Road Investments Ltd. from the Purchase Price payable by such Buyer at
the Closing as set forth opposite such Buyer’s name on the Schedule of Buyers
attached hereto as Exhibit A.

 

18

--------------------------------------------------------------------------------


 

(j)                                     Additional Securities. For so long as
any Buyer beneficially owns any Securities, the Company shall not issue any
other securities that would cause a breach or default under the Notes.

 

(k)                                  Tax Matters.  If the Company shall be
required to withhold or deduct any tax or other governmental charge from any
payment made hereunder or under any Note to any Buyer, then, subject to the last
sentence of this Section 4(k), the Company shall pay to such Buyer such
additional amounts as are necessary such that such Buyer actually receives the
amount such Buyer would have received if no such withholding or deduction had
been required.  If any Buyer is organized under the laws of a jurisdiction other
than the United States, any State thereof or the District of Columbia (a
“Non-United States Buyer”), such Buyer shall deliver to the Company either (a)
two (2) copies of either United States Internal Revenue Service Form W-8BEN or
Form W-8ECI, or (b) in the case of a Non-United States Buyer claiming exemption
from United States Federal withholding tax under Section 871(h) or 881(c) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”) with respect to payments of “portfolio
interest”, a certificate in form and substance reasonably acceptable to the
Company representing that such Non-United States Buyer is not a bank for
purposes of Section 881(c) of the Code, is not a ten percent (10%) shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Company and is
not a controlled foreign corporation related to the Company (within the meaning
of Section 864(d)(4) of the Code), together with Internal Revenue Service Form
W-8 or W-9, as applicable, in all cases such forms and other documents being
properly completed and duly executed by such Non-United States Buyer claiming
complete exemption from United States Federal withholding tax on payments of
interest by the Company (or accruals of original issue discount) under the
Notes.  In addition, each Buyer that is not otherwise exempt from “back-up
withholding” shall deliver to the Company properly completed and duly executed
Internal Revenue Service Form W-8 or W-9 indicating that such Buyer is subject
to “back-up withholding” for United States Federal income tax purposes.  The
forms and other documents required to be delivered pursuant to the two preceding
sentences shall be delivered within ten (10) days after the Closing Date.  The
Company shall not be required to pay any additional amounts (x) to any
Non-United States Buyer in respect of United States Federal withholding tax or
(y) to any Buyer in respect of United States Federal “back-up withholding” tax
to the extent that the obligation to pay such additional amounts would not have
arisen but for a failure by such Non-United States Buyer or Buyer, as the case
may be, to comply with the provisions of this Section 4(k).

 

(l)                                     Violation of Laws.  The business of the
Company and its Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not result, either individually or in the aggregate, in a Material Adverse
Effect.

 

(m)                               Limits on Additional Issuances. The Company
shall not, in any manner, until the later of (i) 180 days after the Closing or
(ii) the date on which the Registration Statement required to be filed pursuant
to Section 2(a) of the Registration Rights Agreement is declared effective by
the Commission (the “Effective Date”), issue or sell any Common Stock or rights,
warrants or options to subscribe for or purchase Common Stock or any security
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock (the “Equity Limitation”).  The Equity Limitation shall not apply
(i) to the issuance of Conversion Shares

 

19

--------------------------------------------------------------------------------


 

pursuant to the Notes, (ii) to the issuance of securities pursuant to the
conversion or exchange of convertible or exchangeable securities or the exercise
of warrants or options, in each case outstanding on the date hereof, provided
such securities, warrants and options are not amended after the date hereof,
(iii) if holders representing a majority of the outstanding principal amount of
the Notes give their prior written consent to such issuance or sale, (iv) if the
issuance is pursuant to employee benefits plans approved by the Company’s Board
of Directors, (v) to the filing of a Registration Statement on Form S-8, (vi) if
the securities are issued for consideration other than cash in connection with a
bona fide business acquisition by the Company whether by merger, consolidation,
purchase of assets, sale or exchange of stock or otherwise, or (vii) if the
issuance is in connection with a (A) commercial banking arrangement, (B)
equipment financing, (C) sponsored research, (D) collaboration, (E) technology
licensing, (F) development agreement or (G) other strategic partnership;
provided, however, that with respect to (C) through (G) hereof, the primary
purpose of such transaction is not to raise equity capital.

 

(n)                                 CUSIP Numbers. The Company in issuing the
Securities shall use “CUSIP” numbers (if then generally in use), and shall use
such “CUSIP” numbers in notices to holders as a convenience to holders thereof;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice to such holders and that reliance may be placed only on other
identification numbers printed on such Securities, and any such Company action
referenced in such notice (including, without limitation, redemption or
automatic conversion of Notes) shall not be affected by any defect in or
omission of such numbers.

 

(o)                                 Accounting Matters. The Company shall use
its reasonable best efforts to cause to be delivered to the Buyers a letter in
form and substance reasonably acceptable to the Buyers and reasonably customary
in scope and substance for comfort letters delivered by independent public
accountants in connection with offerings similar to the Offering.

 

(p)                                 Nonpublic Information.  The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents, not to, provide those
Buyers listed on Schedule 4(p) with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the 8-Ks with the SEC pursuant to Section 4(g) hereof without the express
written consent of such Buyers; provided, however that the foregoing shall not
restrict in any way the distribution of any information to any such Buyers by
the Company or its Subsidiaries and its and each of their respective officers,
directors, employees and agents (i) as reasonably required by the terms of the
Transaction Documents or (ii) in connection with any request by or on behalf of
the Company to waive, amend or modify any provision of the Transaction
Documents.

 

(q)                                 PORTAL Market.  The Company will use its
best efforts to permit the Notes to be designated securities eligible for
trading in The Portal Market in accordance with the rules and regulations
adopted by the NASD relating to trading in The Portal Market and to permit the
Notes to be eligible for clearance and settlement through the Depository Trust
Company.

 

(r)                                    Independent Nature of Buyers’ Obligations
and Rights.  The obligations of each Buyer under any Transaction Document are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations

 

20

--------------------------------------------------------------------------------


 

of any other Buyer under any Transaction Document.  Nothing contained herein or
in any other Transaction Document, and no action taken by any Buyer pursuant
hereto or thereto, shall be deemed to constitute the Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents and the Company has no knowledge of any facts that would establish
that the Buyers are acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Buyer confirms that it has independently participated in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and
advisors.  Each Buyer shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any other Transaction Documents, and it shall not be necessary for any
other Buyer to be joined as an additional party in any proceeding for such
purpose.

 

SECTION 5.                            Transfer Agent Instructions.  The Company
shall issue irrevocable instructions to its transfer agent, and any subsequent
transfer agent, to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or their respective
nominee(s), for the Conversion Shares in such amounts as specified from time to
time by a Buyer to the Company upon conversion of the Notes and in accordance
with their respective terms (the “Irrevocable Transfer Agent Instructions”),
substantially in the form attached hereto as Exhibit E.  Prior to transfer or
sale pursuant to a registration statement or Rule 144 under the Securities Act
of the Conversion Shares, all such certificates shall bear the restrictive
legend specified in Section 2(g) of this Agreement.  The Company represents and
warrants that no instruction inconsistent with the Irrevocable Transfer Agent
Instructions referred to in this Section 5 will be given by the Company to its
transfer agent and that the Securities shall be freely transferable on the books
and records of the Company as and to the extent provided in this Agreement, the
Notes, the Indenture and the Registration Rights Agreement.  Subject to the
Indenture, if a Buyer provides the Company with an opinion of counsel, in form
reasonably acceptable to the Company, to the effect that a sale, assignment or
transfer of the Securities has been made without registration under the
Securities Act or that the Securities can be sold pursuant to Rule 144(k)
without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold, and provides such
representations that the Company shall reasonably request confirming compliance
with the requirements of Rule 144, the Company shall permit the transfer, and,
in the case of the Conversion Shares, promptly instruct its transfer agent to
issue one or more certificates, or credit shares to one or more balance accounts
at DTC, in such name and in such denominations as specified by such Buyer and
without any restrictive legend.  The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Buyers by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyers shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

SECTION 6.                            Conditions to the Company’s Obligation to
Close.  The obligation of the Company to issue and sell the Notes to each
respective Buyer at the Closing is subject to the

 

21

--------------------------------------------------------------------------------


 

satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
such Buyer with prior written notice thereof:

 

(a)                                  Transaction Documents.  Such Buyer shall
have executed each of the Transaction Documents to which it is a party and
delivered the same to the Company.

 

(b)                                 Payment of Purchase Price. Such Buyer shall
have delivered to the Company the purchase price for the Notes being purchased
by such Buyer at the Closing, by wire transfer of immediately available funds
pursuant to the wire instructions attached hereto as Schedule A.

 

(c)                                  Representations and Warranties; Covenants.
The representations and warranties of such Buyer shall be true, correct and
complete in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 2 above, in which case such representations and warranties shall be
true, correct and complete without further qualification) as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date (which shall be
true, correct and complete as of such date)), and such Buyer shall have
performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 

SECTION 7.                            Conditions to Each Buyer’s Obligation to
Purchase.  The several obligations of each Buyer hereunder to purchase its Notes
from the Company at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(a)                                  Transaction Documents. The Company shall
have executed each of the Transaction Documents and delivered the same to such
Buyer.  The Trustee shall have executed and delivered the Indenture to the
Company.

 

(b)                                 No Delisting of Common Stock. The Common
Stock (i) shall be designated for quotation or listed on the Principal Market
and (ii) shall not have been suspended by the Commission or the Principal Market
from trading on the Principal Market nor shall suspension by the Commission or
the Principal Market have been threatened either (A) in writing by the
Commission or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.

 

(c)                                  Representations and Warranties; Covenants. 
The representations and warranties of the Company shall be true, correct and
complete in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 of this Agreement, in which case such representations and warranties
shall be true, correct and complete without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date (which shall
be true, correct and complete as of such date)) and the Company shall have

 

22

--------------------------------------------------------------------------------


 

performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
or Chief Financial Officer of the Company, dated as of the Closing Date, to the
foregoing effect.

 

(d)                                 Opinion of Counsel. The Company shall have
delivered to such Buyer the opinion of Holland & Knight LLP, dated as of the
Closing Date, in the form of Exhibit F attached hereto.

 

(e)                                  Delivery of Notes. The Company shall have
executed and delivered to such Buyer the Notes (in such denominations of not
less than One Thousand United States Dollars ($1,000) as such Buyer shall
reasonably request) being purchased by such Buyer at the Closing, provided, that
Notes eligible for services through DTC shall be issued, countersigned,
registered and delivered in global certificate form through the facilities at
DTC in such names and denominations as each Buyer shall specify.

 

(f)                                    Reservation of Common Stock. As of the
Closing Date, the Company shall have reserved out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the Notes,
the number of shares of Common Stock equal to the Reservation Amount (as defined
in Section 4(e) of this Agreement).

 

(g)                                 Irrevocable Transfer Agent Instructions. The
Company shall have delivered the Irrevocable Transfer Agent Instructions, in the
form of Exhibit E attached hereto, to the Company’s transfer agent.

 

(h)                                 Good Standing Certificates. The Company
shall have delivered to the Placement Agents (i) a certificate evidencing the
incorporation and good standing of the Company in Delaware issued by the
Secretary of State of the State of Delaware as of a recent date; and (ii) a
certificate of good standing (or appropriate counterpart) from the appropriate
governmental authority in each domestic jurisdiction in which Significant
Subsidiaries are incorporated or organized as of a recent date.

 

(i)                                     Secretary’s Certificate. The Company
shall have delivered to such Buyer a secretary’s certificate, dated as of the
Closing Date, certifying as to (i) adoption of the form of resolutions of the
Board of Directors of the Company consistent with Section 3(b) of this Agreement
and in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing.

 

(j)                                     Filings; Authorizations. The Company
shall have made all filings under all applicable federal and state securities
laws necessary to consummate the issuance of the Securities pursuant to this
Agreement in compliance with such laws, and shall have obtained all
authorizations, approvals and permits necessary to consummate the transactions
contemplated by the Transaction Documents and such authorizations, approvals and
permits shall be effective as of the Closing Date.

 

(k)                                  No Injunctions.  No temporary restraining
order, preliminary or permanent injunction or other order or decree, and no
other legal restraint or prohibition shall exist which prevents or arguably
prevents the consummation of the transactions contemplated by the Transaction

 

23

--------------------------------------------------------------------------------


 

Documents, nor shall any proceeding have been commenced or threatened with
respect to the foregoing.

 

(l)                                     No Material Adverse Effect.  Between the
time of execution of this Agreement and the Closing Date, (i) no Material
Adverse Effect shall occur or become known (whether or not arising in the
ordinary course of business) and (ii) no transaction which is material and
unfavorable to the Company shall have been entered into by the Company.

 

(m)                               Payment of Fees. The Company shall have
satisfied its obligations under Section 9(n) of this Agreement.

 

(n)                                 Minimum Offering.  The Company shall have
confirmed in writing to the Buyers that it will be issuing at least an aggregate
of $40,000,000 in principal amount of Notes to the Buyers on the Closing Date.

 

(o)                                 Comfort Letter. The Company’s independent
public accountants, Grant Thorton LLP, shall have delivered to the Buyers a
letter in form and substance reasonably acceptable to the Buyers and reasonably
customary in scope and substance for comfort letters delivered by independent
public accountants in connection with offerings similar to the Offering.

 

(p)                                 No Stop Orders.  No stop order or suspension
of trading shall have been imposed by the Principal Trading Market, the
Commission or any other governmental or regulatory body with respect to public
trading in the Common Stock.

 

SECTION 8.                            Indemnification.

 

 

(a)           Indemnification by the Company.  In consideration of each Buyer’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and the Placement Agents’ agreement to act as exclusive placement
agents and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Placement Agent and each Buyer and each other holder of the
Securities and all of their shareholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements
(collectively, “Claims”), incurred by any Indemnitee as a result of, or arising
out of, or relating to (i) an untrue statement or alleged untrue statement of a
material fact contained in the Confidential Private Placement Memorandum, or in
any amendment or supplement thereto, or in any Blue Sky filings executed by the
Company or based on any information furnished in writing by the Company and
filed in any jurisdiction in order to qualify any or all of the Securities under
(or obtain exemption from) the securities laws thereof, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or (ii)
any breach of any representation, warranty,

 

24

--------------------------------------------------------------------------------


 

covenant or agreement made by the Company in the Transaction Documents.  To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Claims which is permissible under applicable law.
Subject to Section 8(b) of this Agreement, the Company shall reimburse the
Indemnitees, promptly as such expenses are incurred and are due and payable, for
any legal fees or other reasonable expenses incurred by them in connection with
the investigating or defending any such Claim.

 

(b)           Procedures for Indemnification.  Promptly after an Indemnitee has
knowledge of any Claim as to which such Indemnitee reasonably believes indemnity
may be sought or promptly after such Indemnitee receives notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnitee shall, if a Claim in respect
thereof is to be made against the Company under this Section 8, deliver to the
Company a written notice of such Claim, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel if, in the reasonable opinion of counsel retained by the
Company, the representation by such counsel of the Indemnitee and the Company
would be inappropriate due to actual or potential differing interests between
such Indemnitee and the Company; provided, further, that the Company shall not
be responsible for the reasonable fees and expense of more than one (1) separate
legal counsel for such Indemnitee.  In the case of an Indemnitee, the legal
counsel referred to in the immediately preceding sentence shall be selected by
the Buyers holding at least a majority in interest of the Securities to which
the Claim relates.  The Indemnitee shall cooperate fully with the Company in
connection with any negotiation or defense of any such action or Claim by the
Company and shall furnish to the Company all information reasonably available to
the Indemnitee which relates to such action or Claim.  The Company shall keep
the Indemnitee fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  The Company shall not be
liable for any settlement of any Claim effected without its prior written
consent; provided, however, that the Company shall not unreasonably withhold,
delay or condition its consent.  The Company shall not, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a full release from all liability in respect to such Claim, action
and proceeding.  The failure to deliver written notice to the Company as
provided in this Agreement shall not relieve the Company of any liability to the
Indemnitee under this Section 8, except to the extent that the Company is
materially prejudiced in its ability to defend such action.

 

(c)           Survival of Representations and Warranties; Indemnification
Obligations. The representations and warranties of the Buyers and the Company
set forth herein and the obligations of the Company under this Section 8 shall
survive the transfer of the Securities by the Indemnitees.

 

SECTION 9.                            Miscellaneous.

 

(a)                                  Governing Law; Jurisdiction; Waiver of Jury
Trial. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the

 

25

--------------------------------------------------------------------------------


 

internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

(b)                                 Counterparts.  This Agreement may be
executed in identical counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement. This Agreement,
once executed by a party, may be delivered to the other parties hereto by
facsimile transmission of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.

 

(c)                                  Headings. The headings of this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(d)                                 Entire Agreement.  This Agreement, the
Registration Rights Agreement, the Indenture and the Notes and the documents
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.  This Agreement, the Registration Rights
Agreement, the Indenture and the Notes supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

(e)                                  Consents. All consents and other
determinations required to be made by Buyers pursuant to this Agreement shall be
made, unless otherwise specified in this Agreement, by Buyers holding at least a
majority of the Conversion Shares, determined as if all of the Notes held by
Buyers then outstanding have been converted into Conversion Shares without
regard to any limitations on conversion of the Notes; provided that for theses
purposes any Securities owned directly or indirectly by the Company or any of
its affiliates shall be deemed not to be outstanding.

 

26

--------------------------------------------------------------------------------


 

(f)                                    Waivers.  No provision of this Agreement
may be amended or waived other than by an instrument in writing signed by the
Company and Buyers holding at least a majority of the Conversion Shares,
determined as if all of the Notes held by Buyers then outstanding have been
converted into Conversion Shares without regard to any limitations on the
conversion of the Notes; provided that for theses purposes any Securities owned
directly or indirectly by the Company or any of its affiliates shall be deemed
not to be outstanding.  Notwithstanding the preceding sentence to the contrary:
(i) no amendment or waiver of the provisions of Section 1, Section 9(e) or
Section 9(f) of this Agreement shall be effective without the approval of the
holders of all outstanding Securities, (ii)  no amendment or waiver of the
provisions of Section 2, Section 7, Section 8, Section 9(k), Section 9(l) or
Section 9(m) of this Agreement shall be effective with respect to any holder of
Securities unless it is approved by such holder, and (iii) no amendment shall be
effective to the extent that it applies to less than all of the holders of the
Notes then outstanding.  No consideration shall be offered or paid to any holder
of any Securities to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
offered on identical terms to all of the holders of such Securities. 
Notwithstanding anything herein to the contrary, no amendment shall (i) extend
the maturity of the Notes, reduce the interest rate, extend the time for payment
of interest thereon, or reduce the principal amount thereof or premium, if any,
thereon, or reduce any amount payable on redemption or repurchase thereof or
affect any amounts due to any holder or (ii) reduce the aforesaid percentage of
Notes, the holders of which are required to consent to any such amendment,
without the consent of the holders of all Notes then outstanding.

 

(g)                                 Notices. Any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered:  (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile; or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

27

--------------------------------------------------------------------------------


 

If to the Company:

 

 

 

 

 

Quixote Corporation

 

 

35 East Wacker Drive

 

 

Chicago, Illinois 60601

 

Telephone:

(312) 467-6755

 

Facsimile:

(312) 467-0197

 

Attention:

Joan R. Riley, Vice President and

 

 

General Counsel

 

 

with a copy to:

 

 

 

 

 

Holland & Knight, LLP

 

 

131 South Dearborn

 

 

30th Floor

 

 

Chicago, Illinois 60565

 

Telephone:

(312) 715-5724

 

Facsimile:

(312) 578-6666

 

Attention:

Anne Hamblin Schiave, Esq.

 

 

If to the Placement Agents:

 

 

 

 

 

Piper Jaffray & Co.

 

 

345 California Street, Suite 2100

 

 

San Francisco, California 94104

 

Telephone:

(415) 277-1500

 

Facsimile:

(415) 984-5121

 

Attention:

Mr. Brendan Dyson

 

 

 

Harris Nesbitt Corp.

 

 

3 Times Square, 28th Floor

 

 

New York, NY 10036

 

Telephone:

(212) 702-1726

 

Facsimile:

(212) 605-1683

 

Attention:

  Mr. Louis Klevan

 

 

with a copy to:

 

 

 

 

Gibson, Dunn & Crutcher LLP

 

 

1050 Connecticut Avenue NW

 

 

Washington, DC 20036

 

Telephone:

(202) 955-8500

 

Facsimile:

(202) 467-0539

 

Attention:

Brian Lane, Esq.

 

28

--------------------------------------------------------------------------------


 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto as Exhibit A, with copies to such Buyer’s representatives
as set forth on the Schedule of Buyers,

 

 

with a copy (for informational purposes) to:

 

 

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

New York, NY 10022

 

Telephone: (212) 756-2000

 

Facsimile: (212) 593-5955

 

Attention: Kathleen Lee, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party. Written confirmation of receipt (A) given by the recipient of
such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(h)                                 Further Assurances. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(i)                                     Third-Party Beneficiaries. This
Agreement is intended for the benefit of the parties hereto, their respective
permitted successors and assigns, and, to the limited extent provided in
Section 8, the Indemnitees, and to the extent provided for in Section 9(n), the
Placement Agents, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

(j)                                     Severability. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(k)                                  Successors and Assigns. This Agreement
shall be binding upon the parties and their respective successors and assigns,
including any subsequent holders of the Securities and shall inure to the
benefit of those persons and to the extent provided in Section 9(i), the
Indemnitees and the Placement Agents. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the outstanding principal
amount of the Notes including by merger or consolidation, except pursuant to a
Change of Control (as defined in the Notes) with respect to which the Company is
in compliance with the terms of the Notes.  Other than in connection with a sale
pursuant to the Registration Rights Agreement, a Buyer may assign some or all of
its rights and obligations

 

29

--------------------------------------------------------------------------------


 

hereunder without the consent of the Company; provided, however, that the
transferee has agreed in writing to be bound by the applicable provisions of
this Agreement and provided, further, that such assignment shall be in
connection with a transfer of all or a portion of the Notes held by such Buyer
and subject to the terms and conditions of the Notes.

 

(l)                                     Publicity. The Company and the Placement
Agents shall have the right to approve before issuance any press releases or any
other public statements with respect to the transactions contemplated by the
Transaction Documents; provided, however, that neither the Company nor the
Placement Agents shall have the right to issue a press release referring to a
Buyer or its affiliates without such Buyer’s prior written consent.  The
Placement Agents have the right to describe their services to the Company in
connection with the Offering and to reproduce the Company’s name and logo in the
Placement Agents’ advertisements, marketing materials and equity research
reports, if any, in the form previously approved by the Company and subject to
the prior approval of the Company, which shall not be unreasonably withheld,
such additional uses as the Placement Agents may from time to time request.

 

(m)                               Termination. In the event that the Closing
shall not have occurred with respect to a Buyer on or before five (5) Business
Days from the date hereof due to the Company’s or such Buyer’s failure to
satisfy the conditions set forth in Sections 6 and 7 of this Agreement (and the
nonbreaching party’s failure to waive such unsatisfied conditions), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party, and the Company or the Placement
Agents, as the case may be, shall return any and all funds paid hereunder to the
applicable Buyer no later than the close of business on the Business Day
following such termination; provided, however, that if this Agreement is
terminated pursuant to this Section 9(m), the Company shall remain obligated to
reimburse any nonbreaching Buyer for the expenses described in Section 4(i) of
this Agreement.

 

(n)                                 Placement Agent. The Company acknowledges
that it has engaged Piper Jaffray & Co. and Harris Nesbitt Corp. as placement
agents (in such capacity, the “Placement Agents”)  in connection with the sale
of the Notes and that the compensation of such agents is as set forth on the
Schedule of Fees attached hereto as Exhibit C. The Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, or
brokers’ commissions (other than for persons engaged by any Buyer or its
investment advisor) relating to or arising out of the transactions contemplated
hereby. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim.

 

(o)                                 Remedies. Each Buyer and each holder of the
Securities shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any person having any rights under any provision of
this Agreement shall be entitled to enforce such rights to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

 

(p)                                 Payment Set Aside. To the extent that the
Company makes a payment or payments to any Buyer hereunder or pursuant to any of
the other Transaction Documents, or the Buyers

 

30

--------------------------------------------------------------------------------


 

enforce or exercise their rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

(q)                                 Acknowledgement of Subordination
Provisions.  The Buyers acknowledge that:

 

(i)             all Notes shall be issued subject to the provisions of
Article IV of the Indenture and, to the extent and in the manner set forth in
Article IV of the Indenture, and that the indebtedness represented by the Notes
and the payment of the principal amount, Conversion Price (as defined in the
Indenture), and interest thereon, Company Conversion Provisional Payment (as
defined in the Indenture), redemption price for Notes called for redemption in
accordance with Section 3.2 of the Indenture, the Repurchase Price (as defined
in the Indenture) with respect to Notes submitted for repurchase in accordance
with Section 16.1 of the Indenture, liquidated damages, fees, expenses or any
other amounts in respect of each and all of the Notes are expressly subordinate
and junior and subject in right of payment to the prior payment in full in cash
of all Senior Indebtedness (as defined in the Indenture) of the Company now
outstanding or hereinafter incurred, including without limitation, indebtedness
of the Company under the Senior Facility; and

 

(ii)          No payment on account of principal of, premium, if any, or
interest on the Notes (including, but not limited to, the redemption price for
Notes called for redemption in accordance with Section 3.2 of the Indenture, the
Repurchase Price (as defined in the Indenture) with respect to Notes submitted
for repurchase in accordance with Section 16.1 of the Indenture, the Conversion
Price (as defined in the Indenture), the Company Conversion Provisional Payment
(as defined in the Indenture) and any other payment payable with respect to the
Notes pursuant to the provisions of the Indenture) shall be made, and no Notes
shall be redeemed or purchased directly or indirectly by the Company (or any of
its Subsidiaries), if at the time of such payment or purchase or immediately
after giving effect thereto, (A) a default, whether matured or unmatured, in the
payment of principal, premium, if any, interest, rent or other obligations in
respect of any Senior Indebtedness occurs and is continuing (a “Payment
Default”), unless and until such Payment Default shall have been cured or waived
or shall have ceased to exist or (B) the Company shall have received notice (a
“Payment Blockage Notice”) from the holder or holders of Designated Senior Debt
(as defined in the Indenture)  or their representative that there exists under
such Designated Senior Debt a default, whether a Payment Default or nonpayment
Default under the Senior Facility which shall not have been cured or waived,
permitting the holder or holders thereof to declare such Designated Senior Debt
due and payable, but only for the period (the “Payment Blockage Period”)
commencing on the date of receipt of the Payment Blockage Notice and ending on
the earlier of (a) the date such default shall have been cured or waived, or (b)
the 180th day immediately following the Company’s receipt of such Payment
Blockage Notice; provided that the Company, after the end of each Payment
Blockage Period, shall resume, except in the case of a Payment Default or an
acceleration by the holders of the

 

31

--------------------------------------------------------------------------------


 

Designated Senior Debt, payments on and distributions in respect of the Notes,
including any past scheduled payments of the principal of (and premium, if any)
and interest on such Notes to which the holders of the Notes would have been
entitled but for the provisions of the Indenture as provided in the Indenture.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

 

 

“COMPANY”

 

 

 

QUIXOTE CORPORATION

 

 

 

By:

/s/ Daniel P. Gorey

 

 

 

Daniel P. Gorey, Vice President

 

 

Chief Financial Officer and Treasurer

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

“PLACEMENT AGENTS”

 

 

 

PIPER JAFFRAY & CO.

 

 

 

 

 

By:

/s/ Eric E. Alt

 

 

 

 Eric E. Alt, Managing Director

 

 

 

 

 

HARRIS NESBITT CORP.

 

 

 

 

 

By:

/s/ Louis A. Klevan

 

 

 

 Louis A. Klevan, Managing Director

 

 

 

[Signatures of Buyers on Following Page]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

 

“BUYER”

 

 

 

 

 

 

 

(print full legal name of Buyer)

 

 

 

By:

 

 

 

(signature of authorized representative)

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

Buyer hereby elects to be subject to Section 2(k)(A):

 

 

 

 

 

By:

 

 

 

(signature of authorized representative)

 

 

 

OR

 

 

 

Buyer hereby elects to be subject to Section 2(k)(B):

 

 

 

 

 

By:

 

 

 

(signature of authorized representative)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF BUYERS

 

 

 

Name of Buyer
Contact Information for Buyer

 

Principal Amount of Notes

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

4.

 

 

 

 

5.

 

 

 

 

6.

 

 

 

 

7.

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF INDENTURE

 

FILED AS EXHIBIT 4(a) HERETO.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SCHEDULE OF FEES

 

Compensation:

 

5.25% of the aggregate principal amount of Notes issued by the Company

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

FILED AS EXHIBIT 4(c) HERETO.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

February 9, 2005

 

 

VIA FEDERAL EXPRESS

 

EquiServe Trust Company, N.A.

 

 [address]

 

Attn: [                     ]

 

Re:                               Reservation of Shares of Common Stock Pursuant
to Sale by Quixote Corporation of up to $40,000,000 in Aggregate Principal
Amount of  7% Convertible Senior Subordinated Notes due 2025

 

Ladies and Gentlemen:

 

Quixote Corporation, a Delaware corporation (the “Company”), has agreed to sell
to the buyers listed on Schedule A hereto (the “Buyers”), on the date hereof,
Forty Million Dollars ($40,000,000) in aggregate principal amount of 7%
Convertible Senior Subordinated Notes due 2025 (the “Notes”), convertible into
shares of the common stock, $0.012/3 par value per share (the “Common Stock”) of
the Company pursuant to that certain Securities Purchase Agreement dated as of
February 9, 2005, by and among the Company and each Buyer (the “Securities
Purchase Agreement”).  Capitalized terms used herein without definition have the
meanings assigned to them in the Securities Purchase Agreement.

 

Pursuant to the terms of that certain Agreement for Stock Transfer Service dated
December 1, 1995 between the undersigned and the First National Bank of Boston
(as predecessor to Equiserve Trust Company, N.A.), and in particular but not by
way of limitation, Section 6.02 thereof, you are hereby instructed to:

 

ESTABLISH AS OF THE DATE OF THIS LETTER A RESERVE OF 1,621,622 SHARES OF COMMON
STOCK FOR ISSUANCE TO HOLDERS OF NOTES UPON CONVERSION OF THEIR NOTES (THE
“CONVERSION SHARE RESERVE”).  THE CONVERSION SHARE RESERVE SHALL BE ADJUSTED TO
APPROPRIATELY REFLECT THE EFFECT OF ANY STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
DIVIDEND (INCLUDING ANY DIVIDEND OR DISTRIBUTION OF SECURITIES CONVERTIBLE INTO
COMMON STOCK), REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, EXCHANGE OR
OTHER LIKE CHANGE WITH RESPECT TO COMMON STOCK OCCURRING ON OR AFTER THE DATE
HEREOF.

 

A registration statement on Form S-3 to register the Common Stock issuable out
of the Conversion Share Reserve (the “Registration Statement”) will be filed
with the Securities and Exchange Commission (the “Commission”) on or before
March 11, 2005.  We will forward to you copies of the filing promptly after it
is declared or deemed effective by the Commission.

 

--------------------------------------------------------------------------------


 

Until the Registration Statement is declared effective by the Commission, the
certificates evidencing the shares of Common Stock issued out of the Conversion
Share Reserve will bear the restrictive legend set forth below:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION THEREFROM.  THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

 

Until the Registration Statement is declared effective by the Commission,
certificates evidencing shares of Common Stock held by or transferred to an
“affiliate” (as defined in Rule 501(b) of Regulation D under the Securities Act)
of the Company also will bear the restrictive legend set forth below:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A VALID EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

 

Upon the conversion of any Notes, the Company will deliver to you instructions
to issue a certificate or certificates evidencing the shares of Common Stock to
be issued out of the Conversion Share Reserve, and such instructions will
indicate whether such certificate or certificates shall bear any of the legends
set forth above.  In the event of any transfer of shares of Common Stock issued
out of the Conversion Share Reserve, so long as you have previously received (i)
an opinion of the Company’s outside counsel (which the Company shall direct be
delivered to you by such outside counsel upon the effectiveness of the
Registration Statement covering the resales of the Common Stock) stating that a
Registration Statement covering the resales of the Common Stock has been
declared effective by the Commission under the Securities Act (the “Opinion”),
(ii) a certification from the clearing broker for the Buyers as to the fact that
the sale of the Common Stock was made in compliance with the Plan of
Distribution set forth in the Registration Statement (the “Broker
Certification”), (iii) a copy of the Registration Statement and (iv)
confirmation from the Company that sales are permitted under the Registration
Statement, the certificates representing the Common Stock sold pursuant to the
Registration Statement shall not bear any legend restricting transfer of the
Common Stock thereby and should not be subject to any stop-transfer restriction.

 

We enclose the following additional documents:

 

--------------------------------------------------------------------------------


 

1.                                       A copy of the Securities Purchase
Agreement; and

 

2.                                       A capitalization table listing the
Buyers and their respective beneficial ownership interests in the shares of
Common Stock.

 

Please be advised that the Buyers have relied upon this instruction letter as an
inducement to enter into the Securities Purchase Agreement and, accordingly,
each of the Buyers is a third party beneficiary to these instructions.

 

Please sign in the space provided below to evidence your acceptance and
acknowledgment of your responsibilities under this letter.  Please call me at
(312) 705-8410 if you require any further information.  Thank you for your
assistance.

 

 

Very truly yours,

 

 

 

QUIXOTE CORPORATION

 

 

 

By:

 

 

 

 

  Joan R. Riley, Vice President

 

 

Acknowledged and Agreed:

 

 

 

 

 

EquiServe Trust Company, N.A.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

cc:  Mr. Eric Alt (w/o encl.)

 

 

Enclosures

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPANY COUNSEL OPINION

 

The Company is a corporation validly existing in good standing under the laws of
the State of Delaware, with all requisite corporate power and authority to own,
lease and operate its properties and assets, to conduct its business as
described in the Confidential Private Placement Memorandum, and to enter into
and perform its obligations under the Transaction Documents.

 

The Subsidiaries are corporations validly existing in good standing under the
laws of their respective jurisdictions of incorporation, with all requisite
corporate power and authority to own, lease and operate its properties and
assets, to conduct their businesses as described in the Confidential Private
Placement Memorandum.

 

The execution, delivery and performance of the Transaction Documents have been
duly authorized by all necessary corporate action on the part of the Company and
the Transaction Documents have been duly executed and delivered by the Company.

 

The Transaction Documents constitute the legally valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except (i) as rights to indemnification and contribution may be limited by
federal or state securities laws and policies underlying such laws and (ii) as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

The execution and delivery by the Company of the Transaction Documents do not,
and the Company performance of its obligations under the Transaction Documents
will not, (i) violate the Company’s Certificate of Incorporation or By-Laws,
(ii) violate, breach or result in a default under, any existing obligation of or
restrictions on the Company under any other agreement listed in an exhibit to
the Company’s most recent annual report on Form 10-K, any quarterly report on
Form 10-Q filed since such annual report or any current report on Form 8-K filed
since such annual report, (iii) breach or otherwise violate any existing
obligation of or restriction on the Company under any order, judgment or decree
of any state or federal court or governmental authority binding on the Company,
and known to us, or (iv) to our knowledge, violate any current Delaware or New
York federal statute, rule or regulation that we have recognized as applicable
to the Company or to transactions of the type contemplated by the Transaction
Documents.

 

The Notes have been duly authorized by all necessary corporate action on the
part of the Company and, upon payment for and delivery of the Notes in
accordance with the Securities Purchase Agreement, to our knowledge will be made
and issued free of preemptive or similar rights.

 

The Conversion Shares have been duly authorized and reserved for issuance upon
conversion of the Notes by all necessary corporate action on the part of the
Company and, upon

 

--------------------------------------------------------------------------------


 

conversion of the Notes and delivery of the Conversion Shares in accordance with
the Notes, the Conversion Shares will be validly issued, fully paid and
nonassessable and to our knowledge, free of preemptive or similar rights.

 

No order, consent, permit or approval of any Delaware, New York or federal
governmental authority that we have recognized as applicable and material to the
Company or to the transactions of the type contemplated by the Transaction
Documents is required on the part of the Company for the execution and delivery
of, and performance of its obligations under, the Transaction Documents except
as may be required under applicable state and federal securities laws and
regulations applicable to the offer and sale of the Securities and by federal
and state securities laws with respect to the Company’s obligations under the
Registration Rights Agreement.

 

Assuming the accuracy of your representations in Section 2 of the Securities
Purchase Agreement, no registration under the Securities Act, and no
qualification of the Indenture under the Trust Indenture Act, is required for
the purchase and sale of the Notes in the manner contemplated by the Securities
Purchase Agreement and the Confidential Private Placement Memorandum.  Assuming
that the exemption provided by Section 3(a)(9) of the Securities Act of 1933
would be available, no registration under the Securities Act will be required
for the issuance of the Conversion Shares in the manner contemplated by the
Notes, respectively.

 

We do not know of any contract or other document of a character required to be
filed as an SEC Document which is not filed as required.

 

The SEC Documents incorporated by reference in the Confidential Private
Placement Memorandum, on the respective dates they were filed, appeared on their
face to comply in all material respects with the requirements as to form for
reports on Form 10-K, Form 10-Q, Form 8-K and Schedule 14-A, except that we
express no opinion concerning the financial statements and other financial or
statistical information contained or incorporated by reference therein or the
exhibits thereto.

 

In the course of acting as counsel for the Company in connection with the
preparation by the Company of the Confidential Private Placement Memorandum, we
have participated in conferences with officers and representatives of the
Company, the independent accountants of the Company, and representatives of the
Placement Agents and their counsel, at which time the contents of the
Confidential Private Placement Memorandum and related matters were discussed.
Although we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Confidential Private Placement Memorandum, based on such participation, no facts
have come to our attention that would lead us to believe that the Confidential
Private Placement Memorandum (except that we express no view with respect to the
financial statements, including the notes thereto, and schedules or other
financial data included therein or the exhibits contained in the SEC Documents)
as of the date thereof contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(a)

 

Subsidiaries

 

Subsidiaries:

 

Quixote Transportation Safety, Inc.

Quixote Traffic Corporation

Quixote Transportation Technologies, Inc.

TranSafe Corporation

Nu-Metrics, Inc.

Highway Information Systems, Inc.

TIS, Inc.

Surface Systems, Inc.

Sensing Systems, Ltd.

U.S Traffic Corporation

Quixote Transportation Safety Mexico S. de R.L. de C. V.

Energy Absorption Systems, Inc.

E-Tech Testing Services, Inc.

Spin-Cast Plastics, Inc.

Energy Absorption Systems (Europe), Inc.

Quixote Transportation Safety (Asia Pacific) Pty Limited

Quixote Transportation Safety (Asia Pacific), Inc.

Quixote Transportation Safety (Europe), Inc.

Energy Absorption Systems (AL) LLC

Peek Traffic Corporation

Quixote Foreign Sales Corporation

 

Significant Subsidiaries:

 

Quixote Transportation Safety, Inc.

TranSafe Corporation

Energy Absorption Systems, Inc.

Energy Absorption Systems (AL) LLC

Surface Systems, Inc.

Nu-Metrics, Inc.

Highway Information Systems, Inc.

U.S. Traffic Corporation

Peek Traffic Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Company Wire Instructions

 

Please send all wires to the Company as follows:

 

LaSalle Bank National Association

ABA #071000505

Trust GL #2090067

Further Credit Acct 403382.4

Attn: Wayne M Evans x42442

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(p)

 

Buyers Electing Section 4(p) Treatment

 

--------------------------------------------------------------------------------


 

SECTION 1. [a05-3210_1ex10da.htm#Section1__110047]

 

Purchase and Sale of Notes [a05-3210_1ex10da.htm#Section1__110047]

 

 

 

 

 

SECTION 2. [a05-3210_1ex10da.htm#Section2_110051]

 

Buyer’s Representations and Warranties [a05-3210_1ex10da.htm#Section2_110051]

 

 

 

 

 

SECTION 3. [a05-3210_1ex10da.htm#Section3_110058]

 

Representations and Warranties of the Company
[a05-3210_1ex10da.htm#Section3_110058]

 

 

 

 

 

SECTION 4. [a05-3210_1ex10da.htm#Section4__110108]

 

Covenants [a05-3210_1ex10da.htm#Section4__110108]

 

 

 

 

 

SECTION 5. [a05-3210_1ex10da.htm#Section5__110113]

 

Transfer Agent Instructions [a05-3210_1ex10da.htm#Section5__110113]

 

 

 

 

 

SECTION 6. [a05-3210_1ex10da.htm#Section6_110116]

 

Conditions to the Company’s Obligation to Close
[a05-3210_1ex10da.htm#Section6_110116]

 

 

 

 

 

SECTION 7. [a05-3210_1ex10da.htm#Section7__110119]

 

Conditions to Each Buyer’s Obligation to Purchase
[a05-3210_1ex10da.htm#Section7__110119]

 

 

 

 

 

SECTION 8. [a05-3210_1ex10da.htm#Section8__110122]

 

Indemnification [a05-3210_1ex10da.htm#Section8__110122]

 

 

 

 

 

SECTION 9. [a05-3210_1ex10da.htm#Section9_110125]

 

Miscellaneous [a05-3210_1ex10da.htm#Section9_110125]

 

 

SCHEDULES

 

 

 

 

Schedule 3(a)

 

Subsidiaries

 

Schedule A

 

Company Wire Instructions

 

Schedule 4(p)

 

Buyers Electing Section 4(p) Treatment

 

 

EXHIBITS

 

 

 

 

Exhibit A

 

Schedule of Buyers

 

Exhibit B

 

Form of Indenture

 

Exhibit C

 

Schedule of Fees

 

Exhibit D

 

Form of Registration Rights Agreement

 

Exhibit E

 

Form of Irrevocable Transfer Agent Instructions

 

Exhibit F

 

Form of Company Counsel Opinion

 

 

--------------------------------------------------------------------------------